DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please replace paragraph [0012] of the specification as follows:


[0012] While the FDA has made clear that they believe that the payment based Hard Stop is superior to the manual method for pharmacy enforcement of ETASUs, this process has many shortcomings. Primarily, the ETASU enforcement happens late in the patient care process. In a REMS with ETASUs that are required by the prescriber and the patient, this may cause confusion and rework. This type of Hard Stop may also be problematic when a prescriber and patient believe they have met the ETASUs and collaborate to fill the prescription (e.g., review the medication information, select the appropriate drug and dosing, write the prescription, travel to the pharmacy for pickup, present insurance, etc.), only to find out that the drug cannot be dispensed. It can cause rework, additional costs, and inconvenience(s). Additionally, if this occurs within a REMS that has an ETASU based on a required timing of a sequence of events, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626